     Case 8:19-bk-10822-CB       Doc 39 Filed 03/19/19 Entered 03/19/19 11:00:45                  Desc
                                  Main Document     Page 1 of 2


 1 John P. Reitman, SBN 80579
   jreitman@lgbfirm.com
 2 Jack. A. Reitman, SBN 283746
   jareitman@lgbfirm.com                                                FILED & ENTERED
 3 Landau Gottfried & Berger LLP
   1801 Century Park East, Suite 700
 4 Los Angeles, California 90067                                              MAR 19 2019
   Tel: 310-557-0050
 5 Fax: 310-557-0056                                                     CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
                                                                         BY le         DEPUTY CLERK
 6 Attorneys for Brian Weiss,
   Receiver for Eagan Avenatti, LLP
 7
                                                                 CHANGES MADE BY COURT
 8                              UNITED STATES BANKRUPTCY COURT

 9                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

10

11 In re                                               Case No. 8:19-bk-10822-CB

12 THE TRIAL GROUP LLP; dba TRIAL                      Chapter 11
   GROUP; dba TRG LLP; dba EAGAN
13 O'MALLEY & AVENATTI LLP; dba                        ORDER GRANTING MOTION TO
   EAGAN AVENATTI LLP,                                 DISMISS BANKRUPTCY CASE
14
                    Debtor.                            Hearing:
15                                                     Date: March 13, 2019
                                                       Time: 1:30 p.m.
16                                                     Courtroom: 5D
                                                       Address:   411 West Fourth Street
17                                                                Santa Ana, CA 92701

18

19

20

21         A hearing was held on March 13, 2019 at 1:30 p.m., before the Honorable Catherine E. Bauer,

22 United States Bankruptcy Judge for the Central District of California, in Courtroom 5D located at 411

23 West Fourth St., Santa Ana, CA, on judgment creditor Jason Frank Law, PLC’s Motion to Dismiss the

24 Case or in the Alternative Relief from the Automatic Stay, filed on March 8, 2019 as Docket #11 (the

25 “Motion”). Appearances were made as noted on the record.

26         //

27         //

28         //
     Case 8:19-bk-10822-CB         Doc 39 Filed 03/19/19 Entered 03/19/19 11:00:45              Desc
                                    Main Document     Page 2 of 2


 1          The Court, having read and considered the Motion, and the other related pleadings and notices,

 2 heard the statements of counsel, and for the reasons stated on the record and with good cause shown,

 3          IT IS ORDERED

 4          1.     The Motion is granted.

 5          2.     The petition for relief commencing the above captioned bankruptcy case, In re The Trial

 6 Group LLP; dba Trial Group; dba TRG LLP; dba Eagan O’Malley & Avenatti LLP; dba Eagan

 7 Avenatti LLP, Case No. 8:19-bk-10822-CB, is null and void and the dismissal of the case is retroactive

 8 to the date the petition for relief was filed, March 7, 2019;

 9          3.     Michael Avenatti and all other persons acting under his direction or on his behalf in any

10 manner are barred for 180 days from entry of this Order from directly or indirectly orchestrating or

11 causing the Debtor to file for bankruptcy. This bar does not apply to Brian Weiss as the Receiver for

12 the Debtor, pursuant to the District Court order entered February 13, 2019 as Docket No. 53 in 8:18-cv-

13 01644-VAP-KES, or any successor receiver appointed in that case.

14                                                        ###

15

16

17

18

19

20

21

22

23
          Date: March 19, 2019
24

25

26
27

28
                                                      2
